United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3227
                        ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                            Israel Angeles-Moctezuma

                                     Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 10, 2019
                               Filed: June 24, 2019
                                  ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

ERICKSON, Circuit Judge.

       In 2018, Israel Angeles-Moctezuma pled guilty to Conspiracy to Distribute and
Possession with Intent to Distribute Actual Methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Angeles-Moctezuma objected to the
Presentence Investigation Report’s (“PSIR”) description of the offense conduct and
its proposed Sentencing Guidelines calculations.
       The district court1 held a contested evidentiary sentencing hearing on October
5, 2018, and after considering the evidence, overruled Angeles-Moctezuma’s
objections, found a Guidelines range of 360 months to life, and imposed a low-end
sentence of 360 months’ imprisonment. Angeles-Moctezuma appeals asserting the
district court erred in three ways: (1) by basing its Guidelines calculations on
unreliable hearsay evidence, (2) by denying his motion for a downward departure
pursuant to U.S.S.G. §5H1.6, and (3) by denying his motion for a downward variance.
We affirm.

I.    Background

       In 2015, the Drug Enforcement Agency (“DEA”) began investigating a large-
scale drug-trafficking ring that transported methamphetamine from California and
Kansas City, Missouri, to the St. Louis, Missouri, area for distribution. The
investigation revealed that Angeles-Moctezuma and Alan Cardenas served as sources
of supply of the methamphetamine.

      On October 12, 2016, a grand jury returned a 21-count Superseding Indictment
against 42 defendants. Angeles-Moctezuma was charged in Count One with
conspiracy to distribute and possess methamphetamine. On the morning of the first
day of trial, he entered an open plea of guilty. In the factual basis Angeles-
Moctezuma admitted that he agreed with other people to bring methamphetamine to
Missouri and distribute it, he knew the quantity was 50 grams or more of actual
methamphetamine, and he understood that his conduct was illegal.

     A PSIR was prepared in anticipation of sentencing that detailed Angeles-
Moctezuma’s extensive involvement in the conspiracy. The PSIR recommended a


      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                         -2-
base offense level of 38 based on a drug quantity of at least 4.5 kilograms of actual
methamphetamine, a two-level enhancement for possession of a dangerous weapon
under U.S.S.G. §2D1.1(b)(1), and a four-level aggravating role enhancement under
U.S.S.G. §3B1.1(a). Angeles-Moctezuma filed objections to the PSIR’s description
of the offense conduct, calculation of the drug quantity and corresponding base
offense level, and application of sentencing enhancements. He also filed motions for
a downward departure under U.S.S.G. §4A1.3 for overstated criminal history and
U.S.S.G. §5H1.6 for his difficult upbringing in Mexico. In addition to the departures
Angeles-Moctezuma sought a downward variance based on his acceptance of
responsibility and his lack of violence in the conspiracy.

      The sentencing hearing consisted of the testimony of a single witness, DEA
Special Agent David Wilmsmeyer (“SA Wilmsmeyer”), who served as the primary
case agent for most of the investigation. SA Wilmsmeyer’s testimony touched upon
a number of law enforcement operations, seizures of drugs and money, and interviews
with cooperating witnesses. Defense counsel objected on hearsay grounds to
testimony about co-conspirator Judy Collins’s statements to the Utah Highway Patrol,
arguing that the hearsay evidence lacked significant indicia of reliability. The court
overruled the objection. Later when SA Wilmsmeyer began to testify about
incriminating statements made by Angeles-Moctezuma, defense counsel made a
continuing objection on hearsay grounds. The court overruled the objection.

       At the close of testimony, the court overruled Angeles-Moctezuma’s objections
to the PSIR and adopted the PSIR, finding “that the Government has shown by way
more than a preponderance of the evidence that the calculations in the [PSIR] are not
only correct but conservative” and that “when you take [Angeles-Moctezuma’s]
admission of the elements of the crime along with [the government’s] evidence, it’s
overwhelming.” The district court found a total offense level of 42 and a criminal
history category of II, which placed Angeles-Moctezuma in an advisory Guidelines
range of 360 months to life.

                                         -3-
      The court denied Angeles-Moctezuma’s motions for a downward departure and
a downward variance and sentenced him to the low-end 360 months’ imprisonment,
followed by five years of supervised release. During the sentencing the district court
addressed each of Angeles-Moctezuma’s motions in turn. The court rejected
Angeles-Moctezuma’s argument that his criminal history was overstated, noting that
he had three unscored prior convictions. The court acknowledged that Angeles-
Moctezuma had a difficult upbringing, but after considering it, determined that his
upbringing did not warrant a downward departure.

II.   Discussion

      A.     Guidelines Calculations

       Angeles-Moctezuma challenges the drug-quantity calculation and sentencing
enhancements claiming the district court erred when it based its findings solely on the
unreliable testimony “of a lone DEA agent” who based his testimony on the
statements of “a cast of unsavory characters caught with illegal narcotics” without
any independent corroboration. We review the district court’s interpretation and
application of the Guidelines de novo and its findings of fact for clear error. United
States v. Sheridan, 859 F.3d 579, 583 (8th Cir. 2017). Where a proper objection is
made to the district court’s consideration of hearsay evidence, we review for abuse
of discretion. Id. (citation omitted). If a defendant fails to object to the admission of
hearsay evidence, we review using the more deferential standard, plain error. See
United States v. Woods, 183 F. App’x 592, 594 (8th Cir. 2006) (per curiam) (citing
United States v. Sharpfish, 408 F.3d 507, 511 (8th Cir. 2005)).

      Angeles-Moctezuma specifically objected to SA Wilmsmeyer’s testimony
about Collins’s statements to law enforcement and later made a continuing objection
to SA Wilmsmeyer’s testimony about Angeles-Moctezuma’s own incriminating
statements. No objection was raised to other extensive testimony relaying statements

                                          -4-
made by other co-conspirators, which we understand to be within the “cast of
unsavory characters” claim on appeal.

       When confronted with disputed fact issues, a district court may rely on relevant
hearsay evidence and other evidence that is inadmissible under the rules of evidence
“so long as that evidence possesses sufficient indicia of reliability to support its
probable accuracy.” Sheridan, 859 F.3d at 583 (citation and internal quotation marks
omitted). “This includes uncorroborated hearsay if the defendant has the opportunity
to respond to and rebut the testimony.” Id. In evaluating the reliability of hearsay
evidence, we will consider the consistency of the proffered hearsay testimony, the
timing and nature of the statements, the witness’s impressions of the demeanor of the
declarant’s testimony, and any other evidence that tends to corroborate or contradict
the statements. Id.

       The hearsay evidence relayed by SA Wilmsmeyer possessed sufficient indicia
of reliability to be considered by the district court. The co-conspirators’ statements
were corroborated by statements of other co-conspirators, searches and seizures made
by law enforcement, law enforcement’s visual and audio surveillance of Angeles-
Moctezuma and his co-conspirators, and Angeles-Moctezuma’s own statements in a
post-Miranda interview. We find no abuse of discretion as to the hearsay evidence
Angeles-Moctezuma objected to and no plain error as to the unobjected-to testimony.
We further find no clear error in the court’s findings regarding drug quantity,
Angeles-Moctezuma’s possession of a firearm, or his role in the offense.

      B.     Motion for Downward Departure

      Angeles-Moctezuma next contends that the district court erred when it denied
his motion for downward departure pursuant to U.S.S.G. §5H1.6. “[A] district court’s
decision to deny [a] downward departure[] is unreviewable ‘unless the district court
had an unconstitutional motive or erroneously thought that it was without authority

                                         -5-
to grant the departure[].’” United States v. Phelps, 536 F.3d 862, 868 (8th Cir. 2008)
(quoting United States v. Montgomery, 525 F.3d 627, 629 (8th Cir. 2008)). Because
we find that neither circumstance exists here, the denial of Angeles-Moctezuma’s
requested departure is unreviewable.

       C.    Motion for Downward Variance

       Lastly, Angeles-Moctezuma challenges the district court’s denial of his motion
for a downward variance. We review the denial of a motion for downward variance
by reviewing the sentence for reasonableness, applying a deferential
abuse-of-discretion standard. United States v. Acosta, 619 F.3d 956, 962–63 (8th Cir.
2010) (quoting United States v. Gonzalez, 573 F.3d 600, 607 (8th Cir. 2009)).
Angeles-Moctezuma’s within-Guidelines sentence is presumptively reasonable, and
we find on this record no clear error of judgment in weighing the relevant aggravating
and mitigating factors. See United States v. Mitchell, 914 F.3d 581, 587–88 (8th Cir.
2019) (citation omitted). The record demonstrates the court considered the parties’
arguments and provided a reasoned basis for imposing the sentence it did. The court
was within its discretion to rely primarily upon the seriousness of the offense,
Angeles-Moctezuma’s extensive role in the conspiracy, and his criminal history.

III.   Conclusion

       For the foregoing reasons, we affirm the judgment of the district court.
                       ______________________________




                                         -6-